Citation Nr: 0725742	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for epilepsy, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from June 1977 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded this matter in December 2003 for 
further development.

The original appeal also included the issues of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a psychiatric disability due to 
head trauma, originally claimed as an atypical personality 
disorder, and entitlement to a total disability rating based 
on individual unemployability (TDIU).  However, the RO 
reopened and granted service connection for dementia, status 
post head trauma in a December 2005 rating decision.  
Therefore, this issue is no longer on appeal.  Further, the 
RO assigned a 100 percent disability rating for service-
connected dementia.  As the veteran is assigned a 100 percent 
disability rating for a service-connected disability, the 
issue of TDIU is moot.  The issues remaining on appeal are 
correctly stated on the first page of this decision.    

The Board notes that in a December 2005 statement, the 
veteran asserted arguments in support of a claim for clear 
and unmistakable error (CUE) of a prior Board decision, 
specifically Docket number 87-14 878.  Review of the claims 
file shows that there are two Board decisions involving 
Docket number 87-14 878 (September 12, 1988 and September 19, 
1991).  The veteran must specify which Board decision he is 
asserting CUE.  In addition, the veteran may file a CUE claim 
involving a prior Board decision, but must do so in 
compliance with 38 C.F.R. § 20.1404.  


FINDINGS OF FACT

1.  The veteran's headaches are the result of brain trauma.

2.  The medical evidence shows that the veteran's epilepsy is 
well- controlled with medication; he has not had any 
documented seizures during the claims period.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for headaches are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.951, 4.124a, Diagnostic 
Code 8045 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for epilepsy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.124a, Diagnostic Code 8910 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2002 and January 2004 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private and VA medical records, 
records from the Social Security Administration, and numerous 
statements from the veteran in support of his claims.  The 
veteran was also afforded VA examinations or evaluations 
dated in March 2000, January 2002, April 2005, and November 
2005 in connection with his appealed claims.  38 C.F.R. 
§ 3.159.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
evaluation claim for epilepsy, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the increased rating claim involving headaches, 
the RO will address any effective dates to be assigned.  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Increased Evaluations

The veteran is claiming that increased evaluations are 
warranted for his service-connected headaches and epilepsy.  
By way of background, the veteran received injuries to the 
head during service.  In a July 1984 rating decision, the RO 
granted service connection for headaches and epilepsy.  He is 
currently rated as 30 percent for headaches and 10 percent 
for epilepsy.    

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Headaches

The veteran's headaches are currently rated pursuant to 38 
C.F.R. § 4.12a, Diagnostic Code 8045-8100 as 30 percent 
disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).  Pursuant to Diagnostic Code 8100, a 30 percent 
evaluation is warranted on evidence of characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent evaluation is warranted on 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

However, Diagnostic Code 8045 specifies that headaches due to 
brain trauma are to be assigned a 10 percent rating and no 
more and are not to be combined with any other rating for a 
disability due to brain trauma.  The record clearly shows 
that the headaches have been related to head trauma.  In 
addition to a 10 percent rating for epilepsy, the veteran is 
in receipt of a 100 percent rating for dementia due to brain 
trauma.  Since the 30 percent rating for headaches has been 
in effect for more than 20 years, the Board will not disturb 
it.  See 38 C.F.R. § 3.951 (2006).  However, there is no 
legal basis for awarding a higher evaluation for the headache 
pathology.  

Epilepsy

The veteran's epilepsy has been evaluated using the criteria 
for grand mal epilepsy under DC 8910.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8910.  Under Diagnostic Code 8910, 
grand mal epilepsy is rated using the general rating formula 
for major seizures.  The criteria under the general rating 
formula are:

Averaging at least 1 major seizure per 
month over the last 
year.....................................
................................100 

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly.... 80 

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week     ............60 

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 in the 6         
months......................................................40 

At least 1 major seizure in the last 2 
years; or at least 2 minor seizure in the 
last 6 months     
.........................20 

A confirmed diagnosis of epilepsy with a 
history of 
seizures.................................
......................................10

Note (1): When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.  Note (2): In the presence of major and 
minor seizures, rate the predominating type.  Note (3): There 
will be no distinction between diurnal and nocturnal major 
seizures.

As noted above, in order to receive a higher 20 percent 
rating, the evidence must show at least 1 major seizure in 
the last 2 years; or at least 2 minor seizure in the last 6 
months.  The medical evidence, however, indicates no showing 
of any seizures during the claims period and his condition is 
well-controlled with medication.  

The veteran reported averaging 1 major seizure every three to 
four months to a November 1999 VA physician.  The veteran 
complained of having four to six major seizures each year, 
mostly occurring at home, to a March 2000 VA physician.  An 
EEG report dated in March 2000 revealed a mild diffuse 
disturbance of cerebral activity, which is of uncertain 
clinical significance, but may indicate a diffuse, organic 
basis and/or medication effect.  The excessive fast activity 
is suggestive of medication effect.  Seizure activity was not 
noted.  

The medical evidence shows that the veteran's seizures are 
well-controlled by medication.  A January 2000 VA clinical 
evaluation indicated that the veteran's seizure disorder was 
"stable" and atypical; on Dilantin.  A January 2002 VA 
neurological consult indicated that the veteran reported that 
his seizures were better on Trileptal, but was unable to give 
the frequency of episodes.  A July 2002 VA clinical note 
revealed that his Trileptal was increased to 600 milligrams 
twice a day.  The veteran reported feeling more stable than 
he has ever been on his current medications.  

In VA examination reports dated in April 2005 and November 
2005, the veteran indicated that he was taking Trileptal 
three times daily.  He could not recall the occurrence of his 
last generalized seizure.  The November 2005 VA physician 
also noted that the veteran was forgetful and was unable to 
report the frequency of his current seizure activity.  The 
veteran reported having spells where he could not quite put 
it together, but "I get it over quick and this, may be, last 
hours or a day or small ones may last few minutes."  
However, it was clear from the report that the veteran was an 
unreliable historian regarding seizure activity.  He did not 
know the month or year on questioning and could not recall 
any of the three objects on memory testing.  See November 
2005 VA examination report.  The veteran was still taking 
Trileptal for seizures.     

The record also includes documented seizures in 1980s, 
specifically in 1984.  While the veteran's history of seizure 
is relevant, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
veteran has a confirmed diagnosis of epilepsy and is taking 
medication for history of seizures.  However, the evidence 
does not show at least 1 major seizure in the last 2 years; 
or at least 2 minor seizure in the last 6 months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (2006).  

Based upon the above, the claim for an increased evaluation 
for epilepsy must be denied because the preponderance of the 
evidence is unfavorable.  Thus, there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519.


ORDER

An increased evaluation for headaches, currently rated as 30 
percent disabling, is denied. 

An increased evaluation for epilepsy, currently rated as 10 
percent disabling, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


